Exhibit 10.1

 

EP Energy Corporation

2014 Omnibus Incentive Plan

 

--------------------------------------------------------------------------------


 

Table of Contents

 

SECTION 1                               ESTABLISHMENT AND OBJECTIVES

1

 

 

SECTION 2                               DEFINITIONS

1

2.1

Award

1

2.2

Award Agreement

1

2.3

Beneficiary

1

2.4

Board of Directors

2

2.5

Cash Awards

2

2.6

Cause

2

2.7

Change in Capitalization

2

2.8

Change in Control

2

2.9

Code

4

2.10

Common Stock

4

2.11

Consultant

4

2.12

Covered Employee

4

2.13

Director

4

2.14

Effective Date

4

2.15

Employee

4

2.16

Employer

4

2.17

Exchange Act

5

2.18

Fair Market Value

5

2.19

Good Reason

5

2.20

Incentive Award

6

2.21

Incentive Stock Option

6

2.23

Maximum Annual Employee Grant

6

2.24

Nonqualified Option

6

2.25

Option

6

2.26

Option Price

6

2.27

Other Stock-Based Award

6

2.28

Participant

6

2.29

Performance Goals

7

2.30

Performance Period

9

2.31

Performance Shares

9

2.32

Performance Units

9

2.33

Plan Administrator

9

2.34

Restricted Stock

10

2.35

Restricted Stock Units

10

2.36

Restriction Period

10

2.37

Rule 16b-3

10

2.38

Section 16 Insider

10

 

i

--------------------------------------------------------------------------------


 

2.39

Section 162(m)

10

2.40

Stock Appreciation Right

10

2.41

Subsidiary

10

 

 

SECTION 3                               ADMINISTRATION

11

3.1

Plan Administrator

11

3.2

Authority of Plan Administrator

11

3.3

Indemnification of Plan Administrator

12

 

 

SECTION 4                               ELIGIBILITY

12

4.1

Eligibility

12

4.2

Actual Participation

12

 

 

 

SECTION 5                               SHARES AVAILABLE FOR THE PLAN

13

5.1

Aggregate Shares

13

5.2

Limitations

13

5.3

Adjustments in Authorized Shares

14

5.4

Effect of Certain Transactions

14

 

 

 

SECTION 6                               STOCK OPTIONS

15

6.1

Grant of Options

15

6.2

Special Provisions Applicable to Incentive Stock Options

15

6.3

Terms of Options

16

 

 

SECTION 7                               STOCK APPRECIATION RIGHTS

19

7.1

Grant of Stock Appreciation Rights

19

7.2

Exercise of Stock Appreciation Rights

19

7.3

Special Provisions Applicable to Stock Appreciation Rights

20

 

 

 

SECTION 8                               PERFORMANCE SHARES AND PERFORMANCE UNITS

21

8.1

Grant of Performance Shares and Performance Units

21

8.2

Value of Performance Shares and Performance Units

21

8.3

Payment of Performance Shares and Performance Units

21

8.4

Form and Timing of Payment

22

8.5

Nontransferability of Performance Shares and Performance Units

22

 

 

 

SECTION 9                               RESTRICTED STOCK

22

9.1

Grant of Restricted Stock

22

9.2

Restriction Period

22

9.3

Other Restrictions

23

9.4

Voting Rights; Dividends and Other Distributions

23

9.5

Removal of Restrictions

23

 

 

 

SECTION 10                        RESTRICTED STOCK UNITS

23

10.1

Grant of Restricted Stock Units

23

 

ii

--------------------------------------------------------------------------------


 

10.2

Restriction Period

23

10.3

Other Restrictions

24

10.4

Dividend Equivalents

24

10.5

Issuance of Shares; Settlement of Awards

24

 

 

SECTION 11                        INCENTIVE AWARDS

24

11.1

Incentive Awards

24

11.2

Performance Goal Certification

25

11.3

Discretion to Reduce Awards; Participant’s Performance

25

11.4

Required Payment of Incentive Awards

25

11.5

Nontransferability of Incentive Awards

25

 

 

SECTION 12                        CASH AWARDS AND OTHER STOCK-BASED AWARDS

26

12.1

Grant of Cash Awards

26

12.2

Other Stock-Based Awards

26

12.3

Value of Cash Awards and Other Stock-Based Awards

26

12.4

Payment of Cash Awards and Other Stock-Based Awards

26

12.5

Transferability of Cash Awards and Other Stock-Based Awards

26

 

 

SECTION 13                        TERMINATION OF EMPLOYMENT, SERVICE OR
DIRECTORSHIP

27

 

 

SECTION 14                        EFFECT OF A CHANGE IN CONTROL

27

 

 

SECTION 15                        REGULATORY APPROVALS AND LISTING

28

 

 

SECTION 16                        TERM OF PLAN

29

 

 

SECTION 17                        GENERAL PROVISIONS

29

17.1

Forfeiture Events

29

17.2

Continued Service

29

17.3

Other Compensation

29

17.4

Nontransferability

30

17.5

Unfunded Obligations

30

17.6

Beneficiaries

30

17.7

Governing Law

30

17.8

Satisfaction of Tax Obligations

30

17.9

Participants in Foreign Jurisdictions

31

17.10

Company Policies

31

 

 

SECTION 18                        COMPLIANCE WITH RULE 16b-3, SECTION 162(m)

32

18.1

Rule 16b-3 of the Exchange Act and Section 162(m) of the Code

32

18.2

Section 409A of the Code

32

 

 

SECTION 19                        AMENDMENT, TERMINATION OR DISCONTINUANCE

33

19.1

Amendment of Plan

33

 

iii

--------------------------------------------------------------------------------


 

19.2

Termination or Suspension of Plan

33

 

iv

--------------------------------------------------------------------------------


 

EP Energy Corporation

2014 Omnibus Incentive Plan

 

SECTION 1                            ESTABLISHMENT AND OBJECTIVES

 

EP Energy Corporation (hereinafter referred to as the “Company”) hereby
establishes an incentive compensation plan to be known as the “EP Energy
Corporation 2014 Omnibus Incentive Plan” (hereinafter referred to as the
“Plan”).  The Plan shall become effective on January 15, 2014 (the “Effective
Date”) and shall remain in effect as provided in Section 16 hereof.

 

The objectives of the Plan are to promote the interests of the Company and its
stockholders by strengthening its ability to attract and retain the employment
and or services of Participants (as hereinafter defined) by furnishing suitable
recognition of their ability and experience, to align their interests and
efforts to the long-term interests of the Company’s stockholders, and to provide
them with a direct incentive to achieve the Company’s strategic and financial
goals.

 

SECTION 2                            DEFINITIONS

 

Unless otherwise required by the context, the following terms when used in the
Plan shall have the meanings set forth in this Section 2:

 

2.1                               Award

 

An “Award” granted under the Plan means any Incentive Stock Option, Nonqualified
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Incentive Award, Cash Award or Other
Stock-Based Award, in each case payable in cash or in shares of Common Stock as
may be designated by the Plan Administrator.

 

2.2                               Award Agreement

 

The “Award Agreement” is the written agreement setting forth the terms and
conditions applicable to an Award granted under the Plan (which, in the
discretion of the Plan Administrator, need not be countersigned by a
Participant).  The Plan Administrator may, in its discretion, provide for the
use of electronic, internet or other non-paper Award Agreements.

 

2.3                               Beneficiary

 

The person or persons designated by the Participant pursuant to
Section 6.3(f) or Section 17.6 of this Plan to whom payments are to be paid
pursuant to the terms of the Plan in the event of the Participant’s death.

 

1

--------------------------------------------------------------------------------


 

2.4                               Board of Directors

 

The Board of Directors of the Company.

 

2.5                               Cash Awards

 

As defined in Section 12.1.

 

2.6                               Cause

 

“Cause” shall mean (i) the Participant’s failure to substantially perform his or
her duties to the Company’s satisfaction (other than a failure resulting from
the Participant’s incapacity due to physical or mental illness) which has not
been cured to the Company’s satisfaction; (ii) the willful engaging by the
Participant in conduct which is injurious to the Company or any of its
affiliates, monetarily or otherwise; (iii) the Participant’s conviction of, or
pleading guilty or nolo contendere to, any felony, or a misdemeanor involving
moral turpitude; or (iv) the willful engaging by the Participant in conduct in
violation of the Company’s policies or Code of Conduct.

 

2.7                               Change in Capitalization

 

A “Change in Capitalization” means any increase or reduction in the number of
shares of Common Stock, any change (including, without limitation, in the case
of a spin-off, dividend or other distribution in respect of shares, a change in
value) in the shares of Common Stock or any exchange of shares of Common Stock
for a different number or kind of shares of Common Stock or other securities of
the Company or another corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants, rights or debentures, stock dividend, stock split or
reverse stock split, cash dividend, property dividend, combination or exchange
of shares, repurchase of shares, change in corporate structure or otherwise.

 

2.8                               Change in Control

 

A “Change in Control” shall mean the occurrence of any of the following after
the Effective Date:

 

(a)                                 an acquisition immediately after which any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Exchange Act), other than the “Apollo Stockholder” (as such term is defined
in the Company’s Amended and Restated Certificate of Incorporation), possesses
direct or indirect “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more (on a fully diluted basis) of
either (A) the then outstanding shares of Common Stock (the “Outstanding Company
Common Stock”); or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote in the election of directors (the
“Outstanding Company Voting Securities”); but excluding any acquisition by the
Company or any of its Subsidiaries, by any employee benefit plan sponsored or
maintained by the Company or any of its Subsidiaries, or any acquisition
pursuant to a transaction that

 

2

--------------------------------------------------------------------------------


 

complies with paragraphs (i), (ii) and (iii) of subsection (d) of this
Section 2.8;

 

(b)                                 a change in the composition of the Board
such that members of the Board during any consecutive 12-month period (the
“Incumbent Directors”) cease to constitute a majority of the Board of Directors.
 Any person becoming a director through election or nomination for election
approved by a valid vote of at least two-thirds of the Incumbent Directors shall
be deemed an Incumbent Director; provided, however, that no individual becoming
a director as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-12 of Regulation 14A promulgated under the Exchange
Act, or as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director; or

 

(c)                                  the approval by the shareholders of the
Company of a plan of complete dissolution or liquidation of the Company; or

 

(d)                                 consummation of a reorganization, merger,
share exchange, consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which:

 

(i)                               all or substantially all of the individuals
and entities who have Beneficial Ownership, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will have Beneficial Ownership, directly or
indirectly, of more than 50% of, respectively, the outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, the Company or a corporation that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (the “Resulting Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

 

(ii)                            no Person (other than (1) the Company, (2) an
employee benefit plan (or related trust) sponsored or maintained by the Company
or Resulting Corporation, or (3) any entity controlled by the Company or
Resulting Corporation) will have Beneficial Ownership, directly or indirectly,
of 50% or more of, respectively, the outstanding shares of common stock of the
Resulting Corporation or the combined voting power of the outstanding voting
securities of the Resulting Corporation entitled to vote generally in the
election of directors, except to the extent that such ownership existed prior to
the Corporate Transaction; and

 

3

--------------------------------------------------------------------------------


 

(iii)        individuals who were members of the Incumbent Board will continue
to constitute at least a majority of the members of the board of directors of
the Resulting Corporation.

 

2.9                               Code

 

The Internal Revenue Code of 1986, as amended and in effect from time to time,
and the temporary or final regulations of the Secretary of the U.S. Treasury
adopted pursuant to the Code.

 

2.10                        Common Stock

 

Class A common stock of the Company, $0.01 par value per share, or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 5.

 

2.11                        Consultant

 

“Consultant” means a natural person who is neither an Employee nor a Director
and who performs services for the Company or a Subsidiary pursuant to a
contract, provided that those services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

2.12                        Covered Employee

 

A “Covered Employee” means, with respect to any grant of an Award, a Participant
who the Plan Administrator deems is or may be or become a “covered employee” as
defined in Section 162(m)(3) of the Code for any year and who may receive
remuneration over $1 million in such year which would not be deductible under
Section 162(m).

 

2.13                        Director

 

“Director” means any individual who is a member of the Board of Directors;
provided, however, that any member of the Board of Directors who is employed by
the Company shall be considered an Employee for purposes of this Plan.

 

2.14                        Effective Date

 

“Effective Date” shall have the meaning ascribed to such term in Section 1
hereof.

 

2.15                        Employee

 

“Employee” means any employee of the Company or a Subsidiary.

 

2.16                        Employer

 

“Employer” shall mean, as to any Participant who is an Employee, the Company or

 

4

--------------------------------------------------------------------------------


 

Subsidiary that employs the Participant on such date.

 

2.17                        Exchange Act

 

The Securities Exchange Act of 1934, as amended.

 

2.18                        Fair Market Value

 

The “Fair Market Value” of the Common Stock on any date shall be deemed to be
the closing sales price for a share of Common Stock as reported on the
consolidated transaction reporting system for the national securities exchange
on which the Common Stock is listed on that date (or if no Common Stock was
traded on such date, on the last previous day on which Common Stock was so
traded); provided that with respect to an Award made at the time of an initial
public offering, Fair Market Value means the price per share of Common Stock
paid by the public as shown on the final prospectus filed with the Securities
and Exchange Commission.  If the Fair Market Value of the Common Stock cannot be
determined pursuant to the preceding provisions, the “Fair Market Value” of the
Common Stock shall be determined by the Plan Administrator in good faith.

 

2.19                        Good Reason

 

“Good Reason” shall, as to any Participant who is an officer of the Company,
have the meaning set forth in the Participant’s employment agreement with the
Company, if any, or in the absence of an employment agreement definition, shall
mean the occurrence of any of the following events or conditions following a
Change in Control:

 

(a)                                 a change in the Participant’s position or
responsibilities (including reporting responsibilities) which represents a
substantial reduction of his or her position or responsibilities as in effect
immediately prior thereto; the assignment to the Participant of any duties or
responsibilities which are inconsistent with such position or responsibilities;
or any removal of the Participant from or failure to reappoint or reelect him or
her to any of such positions, except in connection with the termination of his
or her employment for Cause, Permanent Disability, as a result of his or her
death, or by the Participant other than for Good Reason;

 

(b)                                 a reduction in the Participant’s annual base
salary;

 

(c)                                  the requirement by the Participant’s
Employer (without the consent of the Participant) that he or she have a
principal place of employment which is outside a fifty (50) mile radius of his
or her principal place of employment immediately prior to a Change in Control;

 

(d)                                 the failure by the Company or any of its
affiliates to provide the Participant with compensation and benefits
substantially comparable in the aggregate to those provided for under the
compensation and employee benefit plans of the Company and its affiliates as in
effect immediately prior to the Change in Control; or

 

5

--------------------------------------------------------------------------------


 

(e)                                  any material breach by the Company of any
provision of this Plan.

 

Notwithstanding the above and for purposes of clarity, the term “Good Reason” as
used in this Plan shall not apply to a Participant who is not an officer of the
Company as of immediately prior to the Change in Control.

 

2.20                        Incentive Award

 

A percentage of base salary, fixed dollar amount or other measure of
compensation which Participants are eligible to receive, in cash and/or other
Awards under the Plan, at the end of a Performance Period if certain performance
measures are achieved.

 

2.21                        Incentive Stock Option

 

An Option intended to meet the requirements of an Incentive Stock Option as
defined in Section 422 of the Code, as in effect at the time of grant of such
option, or any statutory provision that may hereafter replace such Section.

 

2.23                        Maximum Annual Employee Grant

 

The Maximum Annual Employee Grant set forth in Section 5.2.

 

2.24                        Nonqualified Option

 

An Option which is not intended to meet the requirements of an Incentive Stock
Option as defined in Section 422 of the Code.

 

2.25                        Option

 

Option means an Incentive Stock Option or a Nonqualified Option granted under
the Plan, as described in Section 6 herein.

 

2.26                        Option Price

 

The price per share of Common Stock at which an Option is exercisable.

 

2.27                        Other Stock-Based Award

 

As defined in Section 12.2.

 

2.28                        Participant

 

An eligible Employee, Director or Consultant to whom Awards are granted under
the Plan, to the extent such an individual is designated as a Participant as set
forth in Section 4.

 

6

--------------------------------------------------------------------------------


 

2.29                        Performance Goals

 

The Plan Administrator may grant Awards subject to Performance Goals to any
Participant, including, without limitation, to any Covered Employee.  As to any
such Awards, the Plan Administrator shall establish one or more of the following
Performance Goals for each Performance Period in writing.  Each Performance Goal
selected for a particular Performance Period shall include any one or more of
the following, either individually, alternatively or in any combination, applied
to either the Company as a whole or to a Subsidiary or business unit, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to the
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Plan Administrator:

 

·                                          earnings;

earnings before interest and taxes;

·                                          earnings before interest, taxes,
depreciation and amortization;

·                                          earnings before interest, taxes,
depreciation, amortization and exploration expense;

·                                          earnings per share;

·                                          net income;

·                                          operating income;

·                                          revenues;

·                                          operating cash flow;

·                                          free cash flow (defined as operating
cash flow less capital expenditures less    dividends);

·                                          debt level;

·                                          debt ratios or other measures of
credit quality or liquidity;

·                                          equity ratios;

·                                          expenses;

·                                          cost reduction targets;

·                                          capital expended;

·                                          working capital;

·                                          weighted average cost of capital;

·                                          operating or profit margins;

·                                          interest-sensitivity gap levels;

·                                          return on assets;

return on net assets;

·                                          return on equity or capital employed;

·                                          return on total capital;

·                                          amount of the oil and gas reserves;

·                                          oil and gas reserve additions;

·                                          oil and gas reserve replacement
ratios;

·                                          costs of finding oil and gas
reserves;

·                                          oil and gas reserve replacement
costs;

·                                          daily natural gas and/or oil
production;

·                                          production and production growth;

·                                          absolute or per unit operating and
maintenance costs;

 

7

--------------------------------------------------------------------------------


 

·                                          absolute or per unit general and
administrative costs;

·                                          absolute or per unit lease operating
expenses;

·                                          operating and maintenance cost
management;

·                                          performance of investment in oil
and/or gas properties;

·                                          capital efficiency targets
(capital/new volumes);

·                                          redeployable capital savings targets;

·                                          absolute or per unit cash costs;

·                                          present value ratio;

·                                          drilling inventory growth (% or
absolute);

·                                          production or reserves per debt
adjusted shares;

·                                          total shareholder return;

·                                          charge-offs;

·                                          asset sale targets;

·                                          asset quality levels;

·                                          value of assets;

·                                          Fair Market Value of the Common
Stock;

·                                          employee retention/attrition rates;

·                                          investments;

·                                          regulatory compliance;

·                                          satisfactory internal or external
audits;

·                                          improvement of financial ratings;

·                                          safety targets;

·                                          environmental targets;

·                                          ethics and internal controls;

·                                          economic value added;

·                                          achievement of balance sheet or
income statement objectives;

·                                          project completion measures; and/or

·                                          other measures such as those relating
to acquisitions, dispositions, or customer satisfaction.

 

The Plan Administrator shall adjust the Performance Goals to include or exclude
extraordinary charges, gain or loss on the disposition of business units, losses
from discontinued operations, restatements and accounting changes and other
unplanned special charges such as restructuring expenses, acquisitions,
acquisition expenses, including expenses related to goodwill and other
intangible assets, stock offerings, stock repurchases and loan loss provisions. 
The Plan Administrator may also provide for the manner in which performance will
be measured against the Performance Goals (or may adjust the Performance Goals)
to reflect the impact of specified corporate transactions (such as a stock
split, stock dividend or other Change in Capitalization), special charges, and
tax law changes.  In addition, the Plan Administrator may make such adjustments
to the Performance Goals applicable to Participants who are not Covered
Employees as it determines are appropriate.  Such adjustments may occur at the
time of the granting of an Award, or at any time thereafter, but, in the case of
Covered Employees, only to the extent permitted by Section 162(m).  Performance
Goals may include a threshold level of performance below which no Award shall be
earned, target levels of performance at which

 

8

--------------------------------------------------------------------------------


 

specific Awards will be earned, and a maximum level of performance at which the
maximum level of Awards will be earned.

 

In establishing Performance Goals with respect to Covered Employees, the Plan
Administrator shall ensure such Performance Goals (i) are established no later
than the end of the first 90 days of the Performance Period (or such other time
permitted by the Internal Revenue Service), and (ii) satisfy all other
applicable requirements imposed by Section 162(m), including the requirement
that such Performance Goals be stated in terms of an objective formula or
standard, and the Plan Administrator may not in any event increase the amount of
compensation payable to a Covered Employee upon the satisfaction of any
Performance Goal.  Prior to the payment of any “performance-based compensation”
within the meaning of Section 162(m), the Plan Administrator shall certify in
writing the extent to which the applicable Performance Goals were, in fact,
achieved and the amounts to be paid, vested or delivered as a result thereof;
provided, that the Plan Administrator may reduce, but not increase, such amount.

 

2.30                        Performance Period

 

That period of time during which Performance Goals are evaluated to determine
the vesting or granting of Awards under the Plan, as the Plan Administrator may
determine.

 

2.31                        Performance Shares

 

An award granted under the Plan representing the right to receive a number of
shares of Common Stock for each performance share granted, as the Plan
Administrator may determine.

 

2.32                        Performance Units

 

An award granted under the Plan representing the right to receive a payment
equal to the value of a performance unit, as the Plan Administrator may
determine.

 

2.33                        Plan Administrator

 

The entity, as specified in Section 3, authorized to administer the Plan.  With
reference to the duties of the Plan Administrator under the Plan which have been
delegated to one or more persons pursuant to Section 3.1(b), or as to which the
Board of Directors has assumed, the term “Plan Administrator” shall refer to
such person(s) unless the Compensation Committee of the Board of Directors or
the Board of Directors has revoked such delegation.

 

9

--------------------------------------------------------------------------------


 

2.34                        Restricted Stock

 

Common Stock granted under the Plan that is subject to the requirements of
Section 9 and such other restrictions as the Plan Administrator deems
appropriate.

 

2.35                        Restricted Stock Units

 

An award granted under the Plan representing a right to receive a payment equal
to the value of a share of Common Stock.

 

2.36                        Restriction Period

 

The period Restricted Stock or Restricted Stock Units are subject to a
substantial risk of forfeiture and are not transferable, as determined by the
Plan Administrator pursuant to Section 3.2(b) and as provided in Section 9 and
10 herein.

 

2.37                        Rule 16b-3

 

Rule 16b-3 of the General Rules and Regulations under the Exchange Act.

 

2.38                        Section 16 Insider

 

Any person who is selected by the Plan Administrator to receive an Award
pursuant to the Plan and who is or may be or become subject to the requirements
of Section 16 of the Exchange Act, and the rules and regulations promulgated
thereunder.

 

2.39                        Section 162(m)

 

Section 162(m) of the Code, and regulations promulgated thereunder.

 

2.40                        Stock Appreciation Right

 

Stock Appreciation Right means an Award granted to a Participant, either alone
or in connection with a related Option, as described in Section 7 herein.

 

2.41                        Subsidiary

 

Subsidiary means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” shall have the meaning ascribed to such term in
Section 424(f) of the Code.

 

10

--------------------------------------------------------------------------------


 

SECTION 3                            ADMINISTRATION

 

3.1                               Plan Administrator

 

(a)                                 The Plan shall be administered by the
Compensation Committee of the Board of Directors or such other committee or
subcommittee of the Board of Directors assuming the functions of the committee
under the Plan (such committee, the “Plan Administrator”); provided, however,
that the Board of Directors shall serve as the Plan Administrator in respect to
any Awards made to any Directors.

 

(b)                                 Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Plan
Administrator may delegate, on such terms and conditions as it determines in its
sole and absolute discretion, to one or more senior executives of the Company or
any committee comprised thereof (i) the authority to make grants of Awards to
officers (other than officers who are designated as Section 16 Insiders or
officers to whom authority to grant or amend Awards has been delegated
hereunder) and employees of the Company and any Subsidiary or other individuals
who provide services to the Company or any Subsidiary (other than Directors) and
(ii) other administrative responsibilities.  Any such allocation or delegation
may be revoked by the Plan Administrator at any time.

 

(c)                                  Notwithstanding Sections 3.1(a) and 3.1(b),
the Board of Directors may designate itself as the Plan Administrator as to any
Participant or groups of Participants.

 

3.2                               Authority of Plan Administrator

 

Subject to the express terms and conditions set forth herein, the Plan
Administrator shall have full power and discretion to:

 

(a)                                 determine those individuals to whom Awards
shall be granted under the Plan and the number of shares or amount of cash
subject to such Awards and prescribe the terms and conditions (which need not be
identical) of each such Awards, including, in the case of Options and Stock
Appreciation Rights, the Option Price, vesting schedule and duration;

 

(b)                                 set the terms and conditions of any Award
consistent with the terms of the Plan, including the designation of any
applicable Restriction Period;

 

(c)                                  establish Performance Goals for any
Performance Period and determine whether such goals were satisfied;

 

(d)                                 approve forms of Award Agreement for use
under the Plan;

 

(e)                                  make any amendments, modifications or
adjustments to the terms of any outstanding Awards, as permitted by the Plan;

 

(f)                                   construe and interpret the Plan and the
Awards granted hereunder and decide all questions of fact arising in its
application;

 

11

--------------------------------------------------------------------------------


 

(g)                                  establish, amend and revoke rules and
regulations for the administration of the Plan;

 

(h)                                 exercise its discretion with respect to the
powers and rights granted to it as set forth in the Plan; and

 

(i)                                     generally, exercise such powers and
perform such acts as are deemed necessary or advisable to promote the best
interests of the Company with respect to the Plan.

 

All decisions and determinations by the Plan Administrator in the exercise of
the above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having or claiming any
interest therein.

 

3.3                               Indemnification of Plan Administrator

 

Each member of any committee acting as Plan Administrator, while serving as
such, shall be entitled, in good faith, to rely or act upon any advice of the
Company’s independent auditors, counsel or consultants hired by the committee,
or other agents assisting in the administration of the Plan.  The Plan
Administrator and any officers or employees of the Company acting at the
direction or on behalf of the Company shall not be personally liable for any
action, determination, or interpretation taken or made, or not taken or made, in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action, determination or interpretation.

 

SECTION 4                            ELIGIBILITY

 

4.1                               Eligibility

 

Persons eligible to participate in the Plan include all Employees, Directors and
Consultants, as determined by the Plan Administrator in its sole discretion.

 

4.2                               Actual Participation

 

Subject to the provisions of the Plan, the Plan Administrator may, from time to
time, select from all eligible Employees, Directors and Consultants, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. The Plan Administrator may establish additional terms, conditions,
rules or procedures to accommodate the rules or laws of applicable foreign
jurisdictions and to afford Participants favorable treatment under such laws;
provided, however, that no Award shall be granted under any such additional
terms, conditions, rules or procedures with terms or conditions which are
inconsistent with the provisions of the Plan.

 

12

--------------------------------------------------------------------------------


 

SECTION 5                            SHARES AVAILABLE FOR THE PLAN

 

5.1                               Aggregate Shares

 

Subject to adjustment as provided in Section 5.3, the maximum number of shares
of Common Stock that may be delivered pursuant to Awards granted under the Plan
is 12,433,749.

 

Any shares of Common Stock that are potentially deliverable under an Award
granted under this Plan that is cancelled, forfeited, settled in cash, expires
or is otherwise terminated without delivery of such shares shall not be counted
as having been delivered under the Plan.  Likewise, shares of Common Stock that
have been issued in connection with an Award of Restricted Stock that is
canceled or forfeited prior to vesting or settled in cash, causing the shares to
be returned to the Company, shall not be counted as having been delivered under
the Plan.  In addition, shares of Common Stock that are held back or tendered
(either actually or constructively by attestation) to cover the exercise price
or tax withholding obligations with respect to an Award shall not be counted as
having been delivered under the Plan.

 

Notwithstanding any other provision in this Section 5.1, the grant of any Award
that cannot by its terms be settled in shares of Common Stock shall not result
in the reduction of the number of shares of Common Stock available for Awards
under the Plan.

 

Shares of Common Stock delivered pursuant to the Plan may be authorized but
unissued shares of the Company, treasury shares, or previously issued shares of
Common Stock reacquired by the Company, including shares purchased on the open
market, as determined by the Plan Administrator.

 

5.2                               Limitations

 

Subject to adjustment as provided in Section 5.3, the following limitations
shall apply:

 

The maximum number of shares and maximum amount with respect to which Awards
under this Plan may be granted to any Participant in any one calendar year shall
not exceed: (i) 2,000,000 shares, in the case of Incentive Stock Options,
Nonqualified Options or Stock Appreciation Rights; (ii) 1,000,000 shares in the
case of Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units or Other Stock-Based Awards; and (iii) $10,000,000 worth of
other Awards under the Plan, including Incentive Awards.  Collectively, the
foregoing maximums referred to in this Section 5.2 shall be referred to as the
“Maximum Annual Employee Grants.” Notwithstanding any other provision of the
Plan to the contrary, the aggregate grant date fair value (computed as of the
date of grant in accordance with applicable financial accounting rules) of all
Awards granted to any Director during any single calendar year (excluding Awards
made at the election of the Director in lieu of all or a portion of annual and
committee cash retainers) shall not exceed $600,000.

 

13

--------------------------------------------------------------------------------


 

5.3                               Adjustments in Authorized Shares

 

(a)                                 In the event of a Change in Capitalization,
such adjustment shall be made to (i) the maximum number and class of shares of
Common Stock or other stock or securities with respect to which Awards may be
granted under the Plan, (ii) the maximum number and class of shares of Common
Stock or other stock or securities that may be issued upon exercise of
Nonqualified Options and Incentive Stock Options, (iii) the Maximum Annual
Employee Grants, (iv) the number and class of shares of Common Stock or other
stock or securities which are subject to outstanding Awards granted under the
Plan and the Option Price or grant price therefor, if applicable, (v) the
Performance Goals (vi) and other terms and conditions of outstanding Awards, as
may be determined to be appropriate and equitable by the Plan Administrator, in
its sole discretion, to prevent dilution or enlargement of rights. Any such
adjustment shall be final, binding and conclusive on all persons claiming any
right or interest under the Plan.

 

(b)                                 Any such adjustment in the shares of Common
Stock or other stock or securities (i) subject to outstanding Incentive Stock
Options (including any adjustments in the exercise price) shall be made in such
manner as not to constitute a modification as defined by Section 424(h)(3) of
the Code and only to the extent otherwise permitted by Sections 422 and 424 of
the Code or (ii) subject to outstanding Awards that are intended to qualify as
performance-based compensation under Section 162(m) shall be made in such a
manner as not to adversely affect the treatment of the Awards as
performance-based compensation.

 

(c)                                  If, by reason of a Change in
Capitalization, a Participant shall be entitled to, or shall be entitled to
exercise an Option or Stock Appreciation Right with respect to, new, additional
or different shares of stock or securities of the Company or any other
corporation, such new, additional or different shares shall thereupon be subject
to all of the conditions, restrictions and performance criteria which were
applicable to the shares of Common Stock subject to the Option or Stock
Appreciation Right, as the case may be, prior to such Change in Capitalization.

 

5.4                               Effect of Certain Transactions

 

Following (a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), (i) each outstanding Award shall
be treated as provided for in the agreement entered into in connection with the
Transaction (which treatment may be different as among different types of Awards
and different holders thereof) or (ii) if not so provided in such agreement,
each Participant shall be entitled to receive in respect of each share of Common
Stock subject to any outstanding Awards, upon exercise of any Option or Stock
Appreciation Right or payment or transfer in respect of any other Award, the
same number and kind of stock, securities, cash, property or other consideration
that each holder of a share of Common Stock was entitled to receive in the
Transaction in respect of a share of Common Stock; provided, however, that such
stock, securities, cash, property, or other consideration shall remain subject
to all of the conditions, restrictions and performance criteria which were
applicable to Awards prior to

 

14

--------------------------------------------------------------------------------


 

such Transaction, but giving effect to any applicable provision of this Plan or
any Award Agreement if the Transaction is a Change in Control.  Without limiting
the generality of the foregoing, the treatment of outstanding Options and Stock
Appreciation Rights pursuant to clause (i) of this Section 5.4 in connection
with a Transaction in which the consideration paid or distributed to the
Company’s stockholders is not entirely shares of common stock of the acquiring
or resulting corporation may include the cancellation of outstanding Options and
Stock Appreciation Rights upon consummation of the Transaction provided either
(x) the holders of affected Options and Stock Appreciation Rights have been
given a period of at least fifteen (15) days prior to the date of the
consummation of the Transaction to exercise the Options and Stock Appreciation
Rights or (y) the holders of the affected Options and Stock Appreciation Rights
are paid (in cash or cash equivalents) in respect of each share of Common Stock
covered by the Options or Stock Appreciation Rights being cancelled an amount
equal to the excess, if any, of the per share price paid or distributed to
stockholders in the Transaction (the value of any non-cash consideration to be
determined by the Plan Administrator in its sole discretion) over the exercise
price thereof.  For avoidance of doubt, (1) the cancellation of Options and
Stock Appreciation Rights pursuant to clause (y) of the preceding sentence may
be effected notwithstanding anything to the contrary contained in this Plan or
any Award Agreement and (2) if the amount determined pursuant to clause (y) of
the preceding sentence is zero or less, the affected Options and Stock
Appreciation Rights may be cancelled without any payment therefor.  The
treatment of any Award as provided in this Section 5.4 shall be conclusively
presumed to be appropriate for purposes of Section 5.3.

 

SECTION 6                            STOCK OPTIONS

 

6.1                               Grant of Options

 

(a)                                 Options may be granted to Participants in
such number, upon such terms, and at such times during the term of the Plan as
the Plan Administrator shall determine.

 

(b)                                 An Option granted under the Plan may be
either an Incentive Stock Option or a Nonqualified Option; provided, however,
that Incentive Stock Options may be awarded only to Employees.

 

6.2                               Special Provisions Applicable to Incentive
Stock Options

 

Each provision of the Plan and each Incentive Stock Option granted thereunder
shall be construed so that each such option shall qualify as an Incentive Stock
Option, and any provision thereof that cannot be so construed shall be
disregarded, unless the Participant agrees otherwise.  The total number of
shares which may be purchased upon the exercise of Incentive Stock Options
granted under the Plan shall not exceed the total specified in Section 5.1, as
adjusted pursuant to Section 5.3. Incentive Stock Options, in addition to
complying with the other provisions of the Plan relating to Options generally,
shall be subject to the following conditions:

 

15

--------------------------------------------------------------------------------


 

(a)                                 Ten Percent (10%) Stockholders

 

A Participant must not, immediately before an Incentive Stock Option is granted
to him or her, own stock representing more than ten percent (10%) of the voting
power or value of all classes of stock of the Company or of a Subsidiary.  This
requirement is waived if (i) the Option Price of the Incentive Stock Option to
be granted is at least one hundred ten percent (110%) of the Fair Market Value
of the stock subject to the option, determined at the time the option is
granted, and (ii) the option is not exercisable more than five (5) years from
the date the option is granted.

 

(b)                                 Annual Limitation

 

To the extent that the aggregate Fair Market Value (determined at the time of
the grant of the option) of the stock with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year exceeds One Hundred Thousand Dollars ($100,000), such options
shall be treated as Nonqualified Options.  In applying the limitation in the
preceding sentence in the case of multiple option grants, unless otherwise
required by applicable law, options which were intended to be Incentive Stock
Options shall be treated as Nonqualified Options according to the order in which
they were granted such that the most recently granted options are first treated
as Nonqualified Options.

 

(c)                                  Additional Terms

 

Any other terms and conditions which the Plan Administrator determines, upon
advice of counsel, must be imposed for the option to be an Incentive Stock
Option.

 

(d)                                 Notice of Disqualifying Disposition

 

If a Participant shall make any disposition of shares of Common Stock issued
pursuant to an Inventive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to disqualifying distributions), the
Participant shall notify the Company of such disposition within twenty days
thereof.

 

6.3                               Terms of Options

 

Except as otherwise provided in Section 6.2, all Incentive Stock Options and
Nonqualified Options under the Plan shall be granted subject to the following
terms and conditions:

 

(a)                                 Option Price

 

The Option Price shall be determined by the Plan Administrator in any reasonable
manner, but shall not be less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the date the Option is granted;

 

16

--------------------------------------------------------------------------------


 

provided, however, that this restriction shall not apply to Awards that are
adjusted pursuant to Section 5.3 herein.

 

(b)                                 Duration of Options

 

Options shall be exercisable at such time and under such conditions as set forth
in the Award Agreement, but in no event shall any Option (whether a Nonqualified
Option or an Incentive Stock Option) be exercisable later than the tenth (10th)
anniversary of the date of its grant.

 

(c)                                  Exercise of Options

 

Options granted under this Section 6 shall be exercisable at such times and be
subject to such restrictions and conditions as set forth in the Award Agreement
and as the Plan Administrator shall in each instance approve, which need not be
the same for each grant or for each Participant.

 

(d)                                 Payment

 

The purchase price of shares purchased under Options shall be payable to the
Company in full: (a) in cash or its equivalent, (b) by tendering shares of
Common Stock (either directly or through attestation) or directing the Company
to withhold shares of Common Stock from the Option having an aggregate Fair
Market Value at the time of exercise equal to the Option Price, (c) by
broker-assisted cashless exercise, (d) in any other manner then permitted by the
Plan Administrator, or (e) by a combination of any of the permitted methods of
payment. The Plan Administrator may limit any method of payment, other than that
specified under (a), for administrative convenience, to comply with applicable
law, or for any other reason. A Participant shall have none of the rights of a
stockholder until the shares of Common Stock are issued to the Participant.

 

(e)                                  Restrictions

 

The Plan Administrator shall determine and reflect in the Award Agreement, with
respect to each option, the nature and extent of the restrictions, if any, to be
imposed on the shares of Common Stock which may be purchased thereunder,
including, without limitation, restrictions on the transferability of such
shares acquired through the exercise of such options for such periods as the
Plan Administrator may determine.  In addition, to the extent permitted by
applicable laws and regulations, the Plan Administrator may require that a
Participant who wants to effectuate a “cashless” exercise of options be required
to sell the shares of Common Stock acquired in the associated exercise to the
Company, or in the open market through the use of a broker selected by the
Company, at such price and on such terms as the Plan Administrator may determine
at the time of grant, or otherwise.

 

17

--------------------------------------------------------------------------------


 

(f)                                   Nontransferability of Options

 

Options granted under the Plan and the rights and privileges conferred thereby
shall not be subject to execution, attachment or similar process and may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will or by the applicable laws of
descent and distribution.  Notwithstanding the foregoing and only as provided by
the Plan Administrator or the Company, as applicable, Nonqualified Options may
be transferred without consideration to a Participant’s immediate family
members, directly or indirectly or by means of a trust, corporate entity or
partnership (a person who thus acquires this option by such transfer, a
“Permitted Transferee”).  A transfer of an option may only be effected by the
Company at the request of the Participant and shall become effective upon the
Permitted Transferee agreeing to such terms as the Plan Administrator may
require and only when recorded in the Company’s record of outstanding options. 
In the event an option is transferred as contemplated hereby, the option may not
be subsequently transferred by the Permitted Transferee except a transfer back
to the Participant or by will or the laws of descent and distribution.  A
transferred option may be exercised by a Permitted Transferee to the same extent
as, and subject to the same terms and conditions as, the Participant (except as
otherwise provided herein), as if no transfer had taken place.  As used herein,
“immediate family” shall mean, with respect to any person, such person’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, and shall include adoptive relationships.  In the event of
exercise of a transferred option by a Permitted Transferee, any amounts due to
(or to be withheld by) the Company upon exercise of the option shall be
delivered by (or withheld from amounts due to) the Participant, the
Participant’s estate or the Permitted Transferee, in the reasonable discretion
of the Company.

 

In addition, to the extent permitted by applicable law and Rule 16b-3, the Plan
Administrator may, in its sole discretion, permit a recipient of a Nonqualified
Option to designate in writing during the Participant’s lifetime a Beneficiary
to receive and exercise the Participant’s Nonqualified Options in the event of
such Participant’s death.  Except as otherwise provided for herein, if any
Participant attempts to transfer, assign, pledge, hypothecate or otherwise
dispose of any option under the Plan or of any right or privilege conferred
thereby, contrary to the provisions of the Plan or such option, or suffers the
sale or levy or any attachment or similar process upon the rights and privileges
conferred hereby, all affected options held by such Participant shall be
immediately forfeited.

 

(g)                                  No Repricing or Cashout

 

The Plan Administrator shall have no authority to make any adjustment (other
than in connection with a Change in Capitalization or Change in Control in which
an adjustment is permitted or required under the terms of the Plan) or
amendment, and no such adjustment or amendment shall be made, that reduces or
would have the effect of reducing the exercise price of an Option previously
granted under the Plan, whether through amendment, cancellation or replacement

 

18

--------------------------------------------------------------------------------


 

grants, or other means, unless the Company’s shareholders shall have approved
such adjustment or amendment.  In addition, the Plan Administrator is not
permitted to purchase for cash previously granted options with an exercise price
that is greater than the Company’s trading price on the proposed date of
purchase without shareholder approval.

 

SECTION 7                            STOCK APPRECIATION RIGHTS

 

7.1                               Grant of Stock Appreciation Rights

 

Stock Appreciation Rights may be granted to Participants in such number, and at
such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective employees, their present and potential contributions to the success
of the Company or its Subsidiaries, and such other factors as the Plan
Administrator shall deem relevant in accomplishing the purposes of the Plan. 
The Plan Administrator may grant a Stock Appreciation Right or provide for the
grant of a Stock Appreciation Right, either from time to time in the discretion
of the Plan Administrator or automatically upon the occurrence of specified
events, including, without limitation, the achievement of Performance Goals or
other performance measures, the satisfaction of an event or condition within the
control of the recipient of the Stock Appreciation Right or within the control
of others.  The granting of a Stock Appreciation Right shall take place when the
Plan Administrator by resolution, written consent or other appropriate action
determines to grant such a Stock Appreciation Right to a particular Participant
at a particular price.  A Stock Appreciation Right may be granted freestanding
or in tandem or in combination with any other Award under the Plan.  The grant
price of a freestanding Stock Appreciation Right shall at least equal the Fair
Market Value of a share of Common Stock on the date of grant of the Stock
Appreciation Right, and the grant price of a tandem Stock Appreciation Right
shall equal the Option Price of the related option; provided, however, that this
restriction shall not apply to Awards that are adjusted pursuant to Section 5.3
herein.

 

7.2                               Exercise of Stock Appreciation Rights

 

A Stock Appreciation Right may be exercised upon such terms and conditions and
for a term such as the Plan Administrator shall determine; provided, however, no
Stock Appreciation Right shall be exercisable later than the tenth (10th)
anniversary of the date of its grant.  Upon exercise of a Stock Appreciation
Right, a Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying (i) the difference between the Fair Market
Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right over the price fixed at the date of grant (which price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant) times (ii) the number of shares of Common Stock with respect to
which the Stock Appreciation Right is exercised.  At the discretion of the Plan
Administrator, the payment upon Stock Appreciation Right exercise may be in
cash, in shares of Common Stock of equivalent value, or in some combination
thereof.

 

19

--------------------------------------------------------------------------------


 

7.3                               Special Provisions Applicable to Stock
Appreciation Rights

 

Stock Appreciation Rights are subject to the following restrictions:

 

(a)                                 A Stock Appreciation Right granted in tandem
with any other Award under the Plan shall be exercisable at such time or times
as the Award to which it relates shall be exercisable, or at such other times as
the Plan Administrator may determine.

 

(b)                                 The right of a Participant to exercise a
Stock Appreciation Right granted in tandem with any other Award under the Plan
shall be canceled if and to the extent the related Award is exercised or
canceled.  To the extent that a Stock Appreciation Right is exercised, the
related Award shall be deemed to have been surrendered unexercised and canceled.

 

(c)                                  A holder of Stock Appreciation Rights shall
have none of the rights of a stockholder until shares of Common Stock, if any,
are issued to such holder pursuant to such holder’s exercise of such rights.

 

(d)                                 The acquisition of Common Stock pursuant to
the exercise of a Stock Appreciation Right shall be subject to the same
restrictions as would apply to the acquisition of Common Stock acquired upon
exercise of an option, as set forth in Section 6.3.

 

(e)                                  Except as may otherwise be permitted by the
Plan Administrator, Stock Appreciation Rights granted under the Plan and the
rights and privileges conferred thereby shall not be subject to execution,
attachment or similar process and may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution.

 

(f)                                   The Plan Administrator shall have no
authority to make any adjustment (other than in connection with a Change in
Capitalization or Change in Control in which an adjustment is permitted or
required under the terms of the Plan) or amendment, and no such adjustment or
amendment shall be made, that reduces or would have the effect of reducing the
grant price of a Stock Appreciation Right previously granted under the Plan,
whether through amendment, cancellation or replacement grants, or other means,
unless the Company’s shareholders shall have approved such adjustment or
amendment.  In addition, the Plan Administrator is not permitted to purchase for
cash previously granted Stock Appreciation Rights with a grant price that is
greater than the Company’s trading price on the proposed date of purchase
without shareholder approval.

 

20

--------------------------------------------------------------------------------


 

SECTION 8   PERFORMANCE SHARES AND PERFORMANCE UNITS

 

8.1                               Grant of Performance Shares and Performance
Units

 

Subject to the limitations in Section 5.2, Performance Shares or Performance
Units may be granted to Participants at any time and from time to time as the
Plan Administrator shall determine.  The Plan Administrator shall have complete
discretion in determining the number of Performance Shares or Performance Units
granted to each Participant and the terms and conditions thereof, taking into
account the duties of the respective Participants, their present and potential
contributions to the success of the Company or its Subsidiaries, and such other
factors as the Plan Administrator shall deem appropriate.  Performance Shares
and Performance Units may be granted alone or in combination with any other
Award under the Plan. Notwithstanding the above, no dividends or dividend
equivalents shall be payable on unvested Performance Shares or unvested
Performance Units (provided that dividends or dividend equivalents may accrue on
such unvested awards and be paid to the extent the shares vest).

 

8.2                               Value of Performance Shares and Performance
Units

 

The Plan Administrator shall set Performance Goals over Performance Periods. 
Prior to each grant of Performance Shares or Performance Units, the Plan
Administrator shall establish an initial number of shares of Common Stock for
each Performance Share and an initial value for each Performance Unit granted to
each Participant for that Performance Period.  Prior to each grant of
Performance Shares or Performance Units, the Plan Administrator also shall set
the Performance Goals that will be used to determine the extent to which the
Participant receives the number of shares of Common Stock for the Performance
Shares or payment of the value of the Performance Units awarded for such
Performance Period.  With respect to each such Performance Goal utilized during
a Performance Period, the Plan Administrator may assign percentages or other
relative values to various levels of performance which shall be applied to
determine the extent to which the Participant shall receive a payout of the
number of Performance Shares or value of Performance Units awarded.

 

8.3                               Payment of Performance Shares and Performance
Units

 

After a Performance Period has ended, the holder of a Performance Share or
Performance Unit shall be entitled to receive the value thereof as determined by
the Plan Administrator.  The Plan Administrator shall make this determination by
first determining the extent to which the Performance Goals set pursuant to
Section 8.2 have been met.  The Plan Administrator shall then determine the
applicable percentage or other relative value to be applied to, and will apply
such percentage or other relative value to, the number of Performance Shares or
value of Performance Units to determine the payout to be received by the
Participant.  In addition, with respect to Performance Shares and Performance
Units granted to each Participant, no payout shall be made hereunder except upon
written certification by the Plan Administrator that the applicable Performance
Goals have been satisfied to a particular extent.

 

21

--------------------------------------------------------------------------------


 

8.4                               Form and Timing of Payment

 

The payment described in Section 8.3 shall be made in shares of Common Stock, or
in cash, or partly in shares of Common Stock and partly in cash, at the
discretion of the Plan Administrator and set forth in the Award Agreement.  The
value of any fractional shares shall be paid in cash.  Payment shall be made in
a lump sum or installments as prescribed by the Plan Administrator and set forth
in the Award Agreement; provided that each Award Agreement shall comply with the
timing of payment requirements set forth in Section 409A of the Code.  If a
number of shares of Common Stock is to be converted into an amount of cash on
any date, or if an amount of cash is to be converted into a number of shares of
Common Stock on any date, such conversion shall be done at the then-current Fair
Market Value of the Common Stock on such date.

 

8.5                               Nontransferability of Performance Shares and
Performance Units

 

Except as otherwise provided by the Plan Administrator, Performance Shares and
Performance Units granted under the Plan and the rights and privileges conferred
thereby shall not be subject to execution, attachment or similar process and may
not be transferred, assigned, pledged or hypothecated in any manner (whether by
operation or law or otherwise) other than by will or by the applicable laws of
descent and distribution.

 

SECTION 9   RESTRICTED STOCK

 

9.1                               Grant of Restricted Stock

 

Subject to the limitations in Section 5.2, Restricted Stock may be granted to
Participants in such number and at such times during the term of the Plan as the
Plan Administrator shall determine, the Plan Administrator taking into account
the duties of the respective Participants, their present and potential
contributions to the success of the Company or its Subsidiaries, and such other
factors as the Plan Administrator shall deem relevant in accomplishing the
purposes of the Plan.  The Plan Administrator may grant Restricted Stock or
provide for the grant of Restricted Stock, either from time to time in the
discretion of the Plan Administrator or automatically upon the occurrence of
specified events.

 

9.2                               Restriction Period

 

During the Restriction Period, the Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient.  In the event of any attempt by the Participant to sell, exchange,
transfer, pledge or otherwise dispose of Restricted Stock in violation of the
terms of the Plan without the Company’s prior written consent, such Restricted
Stock shall be forfeited to the Company.  During the Restriction Period, the
Plan Administrator shall evidence the restrictions on the shares of Restricted
Stock in such a manner as it determines is appropriate (including, without
limitation, by means of appropriate stop-transfer orders on shares of Restricted
Stock credited to book-entry accounts).

 

22

--------------------------------------------------------------------------------


 

9.3                               Other Restrictions

 

The Plan Administrator shall impose such other restrictions on Restricted Stock
granted pursuant to the Plan as it may deem advisable, including Performance
Goals or other performance measures.

 

9.4                               Voting Rights; Dividends and Other
Distributions

 

Unless otherwise determined by the Plan Administrator and set forth in a
Participant’s Award Agreement, each Participant who receives a grant of
Restricted Stock shall have all the rights of a stockholder with respect to such
shares (except as provided in the restrictions on transferability), including
the right to vote the shares and receive dividends and other distributions paid
with respect to the underlying shares of Restricted Stock; provided, however,
that no Participant awarded Restricted Stock shall have any right as a
stockholder with respect to any shares subject to the Participant’s Restricted
Stock grant prior to the establishment of a book-entry account for such shares.

 

9.5                               Removal of Restrictions

 

Subject to applicable laws, Restricted Stock shall become freely transferable by
the Participant after the last day of the Restriction Period applicable thereto,
subject to any required share withholding to satisfy tax withholding obligations
pursuant to Section 17.8.  Any fractional shares subject to such Restricted
Stock shall be paid to the Participant in cash.

 

SECTION 10   RESTRICTED STOCK UNITS

 

10.1                        Grant of Restricted Stock Units

 

Subject to the limitations in Section 5.2, Restricted Stock Units may be granted
to eligible employees in such number and at such times during the term of the
Plan as the Plan Administrator shall determine, the Plan Administrator taking
into account the duties of the respective Participants, their present and
potential contributions to the success of the Company or its Subsidiaries, and
such other factors as the Plan Administrator shall deem relevant in
accomplishing the purposes of the Plan.  The Plan Administrator may grant
Restricted Stock Units or provide for the grant of Restricted Stock Units,
either from time to time in the discretion of the Plan Administrator or
automatically upon the occurrence of specified events.

 

10.2                        Restriction Period

 

During the Restriction Period, Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient.  In the event of any attempt by the Participant to sell, exchange,
transfer, pledge or otherwise dispose of Restricted Stock Units in violation of
the terms of the Plan without the Company’s prior written consent, such
Restricted Stock Units shall be forfeited to the Company.

 

23

--------------------------------------------------------------------------------


 

10.3                        Other Restrictions

 

The Plan Administrator shall impose such other restrictions on Restricted Stock
Units granted pursuant to the Plan as it may deem advisable.  A Participant
receiving a grant of Restricted Stock Units shall not be recorded as a
stockholder of the Company and shall not acquire any rights of a stockholder
unless or until the Participant is issued shares of Common Stock in settlement
of such Restricted Stock Units.

 

10.4                        Dividend Equivalents

 

The Plan Administrator may provide that Restricted Stock Units awarded under the
Plan shall be entitled to an amount per Restricted Stock Unit equal in value to
the cash dividend, if any, paid per share of Common Stock on issued and
outstanding shares, on the dividend payment dates occurring during the period
between the date on which the Restricted Stock Units are granted to the
Participant and the date on which such Restricted Stock Units are settled,
cancelled, forfeited, waived, surrendered or terminated under the Plan.  Such
paid amounts called “dividend equivalents” shall be (i) paid in cash or Common
Stock or (ii) credited to the Participant as additional Restricted Stock Units,
or any combination thereof, as the Plan Administrator shall determine.  Unless
otherwise determined by the Plan Administrator, dividend equivalents shall vest
at such time as the Restricted Stock Unit to which it relates vests.

 

10.5                        Issuance of Shares; Settlement of Awards

 

When the restrictions imposed by Section 10.2 expire or otherwise lapse with
respect to one or more Restricted Stock Units, Restricted Stock Units shall be
settled (i) in cash or (ii) by the delivery to the Participant of the number of
shares of Common Stock equal to the number of the Participant’s Restricted Stock
Units that are vested, or any combination thereof, as the Plan Administrator
shall determine.  The payment hereunder shall comply with the timing of payment
requirements set forth in Section 409A of the Code, including, but not limited
to the timing of payments to “specified employees” as defined in
Section 409A(a)(2)(B)(i) of the Code.  The delivery of shares pursuant to this
Section 10.5 shall be subject to any required share withholding to satisfy tax
withholding obligations pursuant to Section 17.8.  Any fractional shares subject
to such Restricted Stock Units shall be paid to the Participant in cash.

 

SECTION 11   INCENTIVE AWARDS

 

11.1                        Incentive Awards

 

Prior to the beginning of each Performance Period, or not later than 90 days
following the commencement of the relevant fiscal year, the Plan Administrator
shall establish Performance Goals or other performance measures which must be
achieved for any Participant to receive an Incentive Award for that Performance
Period.  The Performance Goals or other performance measures may be based on any
combination of corporate and business unit Performance Goals or other
performance measures.  The Plan Administrator may also establish one or more
Company-wide Performance Goals or other

 

24

--------------------------------------------------------------------------------


 

performance measures which must be achieved for any Participant to receive an
Incentive Award for that Performance Period.  Such Performance Goals or other
performance measures may include a threshold level of performance below which no
Incentive Award shall be earned, target levels of performance at which specific
Incentive Awards will be earned, and a maximum level of performance at which the
maximum level of Incentive Awards will be earned.  Each Incentive Award shall
specify the amount of cash and the amount of any other Awards subject to such
Incentive Award.

 

11.2                        Performance Goal Certification

 

An Incentive Award shall become payable to the extent provided herein in the
event that the Plan Administrator certifies in writing prior to payment of the
Incentive Award that the Performance Goals or other performance measures
selected for a particular Performance Period have been attained.

 

11.3                        Discretion to Reduce Awards; Participant’s
Performance

 

The Plan Administrator, in its sole and absolute discretion, prior to a Change
in Control, may reduce the amount of any Incentive Award otherwise payable to a
Participant upon attainment of any Performance Goal or other performance measure
for the applicable Performance Period.  A Participant’s individual performance
must be satisfactory, regardless of the Company’s performance and the attainment
of Performance Goals or other performance measures, before he or she may be paid
an Incentive Award.  In evaluating a Participant’s performance, the Plan
Administrator shall consider the Performance Goals or other performance
measures, the Participant’s responsibilities and accomplishments, and such other
factors as it deems appropriate.

 

11.4                        Required Payment of Incentive Awards

 

The Plan Administrator shall make a determination within thirty (30) days after
the information that is necessary to make such a determination is available for
a particular Performance Period whether the Performance Goals or other
performance measures for the Performance Period have been achieved and the
amount of the Incentive Award for each Participant.  The Plan Administrator
shall certify the foregoing determinations in writing.  In the absence of an
election by the Participant pursuant to Section 11.5, the Incentive Award shall
be paid not later than December 31 of the calendar year in which the foregoing
determinations have been made; provided, however, that in the event a
Participant’s employment agreement provides for the payment of the Incentive
Award prior to such date, then such Incentive Award shall be paid not later than
the date specified under such employment agreement.  Participants shall receive
their Incentive Awards in any combination of cash and/or other Awards under the
Plan as determined by the Plan Administrator.  The payment hereunder shall
comply with the timing of payment requirements set forth in Section 409A of the
Code.

 

11.5                        Nontransferability of Incentive Awards

 

Except as otherwise determined by the Plan Administrator, Incentive Awards may

 

25

--------------------------------------------------------------------------------


 

not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

 

SECTION 12   CASH AWARDS AND OTHER STOCK-BASED AWARDS

 

12.1                        Grant of Cash Awards

 

Subject to the terms and provisions of this Plan, the Plan Administrator, at any
time and from time to time, may grant cash awards to Participants in such
amounts and upon such terms, including the achievement of specific performance
criteria, as the Plan Administrator may determine (each, a “Cash Award”).

 

12.2                        Other Stock-Based Awards

 

The Plan Administrator may grant other types of equity-based or equity-related
Awards not otherwise described by the terms of this Plan (including the grant or
offer for sale of unrestricted shares of Common Stock, including shares subject
to mandatory deferral requirements) in such amounts and subject to such terms
and conditions, as the Plan Administrator shall determine (each, an “Other
Stock-Based Award”).  Such Other Stock-Based Awards may involve the transfer of
actual shares of Common Stock to Participants, or payment in cash or otherwise
of amounts based on the value of shares of Common Stock.

 

12.3                        Value of Cash Awards and Other Stock-Based Awards

 

Each Cash Award granted pursuant to this Section 12 shall specify a payment
amount or payment range as determined by the Plan Administrator.  Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Plan Administrator.  The
Plan Administrator may establish performance criteria applicable to such awards
in its discretion.  If the Plan Administrator exercises its discretion to
establish performance criteria, the number and/or value of such cash awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

 

12.4                        Payment of Cash Awards and Other Stock-Based Awards

 

Payment, if any, with respect to a Cash Award or an Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash or shares of
Common Stock as the Plan Administrator determines.  The value of any fractional
shares shall be paid in cash.  The payment hereunder shall comply with the
timing of payment requirements set forth in Section 409A of the Code.

 

12.5                        Transferability of Cash Awards and Other Stock-Based
Awards

 

Except as otherwise determined by the Plan Administrator, neither Cash Awards

 

26

--------------------------------------------------------------------------------


 

nor Other Stock-Based Awards may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 

SECTION 13   TERMINATION OF EMPLOYMENT, SERVICE OR DIRECTORSHIP

 

The Award Agreement applicable to each Award shall set forth the effect of a
termination of the Participant’s employment, service or directorship upon such
Award; provided, however, that, unless explicitly set forth otherwise in an
Award Agreement or as determined by the Plan Administrator, all of a
Participant’s unvested and/or unexercisable Awards shall automatically be
forfeited upon termination of the Participant’s employment, service or
directorship for any reason, and, as to Awards consisting of Options or Stock
Appreciation Rights, the Participant shall be permitted to exercise the vested
portion of the Option or Stock Appreciation Right for three months following
termination of his or her employment, service or directorship.  Provisions
relating to the effect of a termination of employment, service or directorship
upon an Award shall be determined in the sole discretion of the Plan
Administrator and need not be uniform among all Awards or among all
Participants.  Unless the Plan Administrator determines otherwise, the transfer
of employment of a Participant as between the Company and its Subsidiaries shall
not constitute a termination of employment.

 

SECTION 14   EFFECT OF A CHANGE IN CONTROL

 

Except as otherwise provided in an Award Agreement, in the event of a
Participant’s termination of employment (i) by his or her Employer without Cause
or (ii) if Section 2.19 is applicable to the Participant, by the Participant for
Good Reason, in each case within two years following a Change in Control:

 

(a)                                 all options and Stock Appreciation Rights
then held by the Participant shall become fully vested and exercisable;

 

(b)                                 the Restriction Periods applicable to all
shares of Restricted Stock and all Restricted Stock Units then held by the
Participant shall immediately lapse;

 

(c)                                  the performance periods applicable to any
Performance Shares, Performance Units and Incentive Awards that have not ended
shall end and such Awards shall become vested and payable in an amount equal to
the target amount thereof (assuming achievement of target levels by both
Participants and the Company) within thirty days following such termination; and

 

(d)                                 any restrictions applicable to Cash Awards
and Other Stock-Based Awards shall immediately lapse and, to the extent
permissible under Section 409A of the Code, if applicable, become payable within
ten days following such termination.

 

For avoidance of doubt, the default provisions specified above shall apply to
Participants

 

27

--------------------------------------------------------------------------------


 

who are Employees.  The treatment of outstanding Awards following a Change in
Control held by Participants who are Consultants or Directors shall be
determined by the Plan Administrator, in its sole and absolute discretion.

 

To the extent that the successor entity does not assume, continue or substitute
for outstanding Awards, all Options and Stock Appreciation Rights that are not
exercisable immediately prior to the effective time of the Change in Control
shall become fully vested and exercisable as of the effective time of the Change
in Control, all other Awards with time-based vesting, conditions or restrictions
shall become fully vested and nonforfeitable as of the effective time of the
Change in Control, and all Awards with conditions and restrictions relating to
the attainment of performance goals may become vested and nonforfeitable in
connection with a Change in Control in the Plan Administrator’s discretion.

 

SECTION 15   REGULATORY APPROVALS AND LISTING

 

The Company shall not be required to issue any shares of Common Stock under the
Plan prior to:

 

(a)                                 obtaining any approval or ruling from the
Securities and Exchange Commission, the Internal Revenue Service or any other
governmental agency which the Company, in its sole discretion, shall determine
to be necessary or advisable;

 

(b)                                 listing of such shares on any stock exchange
on which the Common Stock may then be listed; and

 

(c)                                  completing any registration or other
qualification of such shares under any federal or state laws, rulings or
regulations of any governmental body which the Company, in its sole discretion,
shall determine to be necessary or advisable.

 

All certificates, or book-entry accounts, for shares of Common Stock delivered
under the Plan shall also be subject to such stop-transfer orders and other
restrictions as the Plan Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed and any applicable
federal or state securities laws, and the Plan Administrator may cause a legend
or legends to be placed on any such certificates, or notations on such
book-entry accounts, to make appropriate reference to such restrictions.  The
foregoing provisions of this paragraph shall not be effective if and to the
extent that the shares of Common Stock delivered under the Plan are covered by
an effective and current registration statement under the Securities Act of
1933, as amended, or if and so long as the Plan Administrator determines that
application of such provisions are no longer required or desirable.  In making
such determination, the Plan Administrator may rely upon an opinion of counsel
for the Company.

 

28

--------------------------------------------------------------------------------


 

SECTION 16   TERM OF PLAN

 

The Plan shall remain in effect, subject to the right of the Board of Directors
to terminate the Plan at any time pursuant to Section 19, until all shares of
Common Stock subject to it shall have been purchased or acquired according to
the provisions herein.  However, in no event may an Award be granted under the
Plan on or after the tenth (10th) anniversary of the Effective Date.  After this
Plan is terminated, no future Awards may be granted pursuant to the Plan, but
Awards previously granted shall remain outstanding in accordance with their
applicable terms and conditions and this Plan’s terms and conditions.

 

SECTION 17   GENERAL PROVISIONS

 

17.1                        Forfeiture Events

 

The Plan Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award.  Such events may include, without
limitation, termination of employment for Cause, violation of material policies
that may apply to the Participant, breach of noncompetition, confidentiality, or
other restrictive covenants that may apply to the Participant, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company or any of its affiliates or Subsidiaries.

 

17.2                        Continued Service

 

Nothing in the Plan shall:

 

(a)                           interfere with or limit in any way the right of
the Company or a Subsidiary to terminate any Participant’s employment or service
at any time,

 

(b)                           confer upon any Participant any right to continue
in the employ or service of the Company or a Subsidiary, nor

 

(c)                            confer on any Director any right to continue to
serve on the Board of Directors of the Company or a Subsidiary.

 

No Employee, Director or Consultant shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive future Awards.

 

17.3                        Other Compensation

 

Unless determined otherwise by the Plan Administrator or required by contractual
obligations, the grant, vesting or payment of Awards under the Plan shall not be
considered as part of a Participant’s salary or used for the calculation of any
other pay, allowance, pension or other benefit unless otherwise permitted by
other benefit plans provided by the

 

29

--------------------------------------------------------------------------------


 

Company or its Subsidiaries, or required by law or by contractual obligations of
the Company or its Subsidiaries.

 

17.4                        Nontransferability

 

Unless otherwise provided in the Plan, the right of a Participant to the payment
of any Award under the Plan may not be assigned, transferred, pledged or
encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.

 

17.5                        Unfunded Obligations

 

Any amounts (deferred or otherwise) to be paid to Participants pursuant to the
Plan are unfunded obligations.  Neither the Company nor any Subsidiary is
required to segregate any monies from its general funds, to create any trusts or
to make any special deposits with respect to this obligation.  Beneficial
ownership of any investments, including trust investments which the Company may
make to fulfill this obligation, shall at all times remain in the Company.  Any
investments and the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or a fiduciary relationship
between the Plan Administrator, the Company or any Subsidiary and a Participant,
or otherwise create any vested or beneficial interest in any Participant or the
Participant’s Beneficiary or the Participant’s creditors in any assets of the
Company or its Subsidiaries whatsoever.

 

17.6                        Beneficiaries

 

The designation of a Beneficiary shall be on a form provided by the Company,
executed by the Participant (with the consent of the Participant’s spouse, if
required by the Company for reasons of community property or otherwise), and
delivered to a designated representative the Company.  A Participant may change
his or her Beneficiary designation at any time.  If no Beneficiary is
designated, if the designation is ineffective, or if the Beneficiary dies before
the balance of a Participant’s benefit is paid, the balance shall be paid to the
Participant’s estate.  Notwithstanding the foregoing, however, a Participant’s
Beneficiary shall be determined under applicable state law if such state law
does not recognize Beneficiary designations under plans of this sort and is not
preempted by laws which recognize the provisions of this Section 17.6.

 

17.7                        Governing Law

 

The Plan shall be construed and governed in accordance with the laws of the
State of Texas.

 

17.8                        Satisfaction of Tax Obligations

 

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local, domestic or foreign taxes required by law or regulation to be
withheld with respect to any

 

30

--------------------------------------------------------------------------------


 

taxable event arising as a result of the Plan.

 

With respect to withholding required upon the exercise of Options or Stock
Appreciation Rights, upon the vesting or settlement of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, or upon any
other taxable event arising as a result of Awards granted hereunder, the Plan
Administrator may require or may permit Participants to elect that the
withholding requirement be satisfied, in whole or in part, by having the Company
withhold, or by tendering to the Company, shares of Common Stock having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction and, in any case in
which it would not result in additional accounting expense to the Company, taxes
in excess of the minimum statutory withholding amounts.

 

A Participant is solely responsible for obtaining, or failing to obtain, tax
advice with respect to participation in the Plan prior to the Participant’s
(i) entering into any transaction under or with respect to the Plan,
(ii) designating or choosing the times of distributions under the Plan, or
(iii) disposing of any shares of Common Stock issued under the Plan.

 

17.9                        Section 83(b) Elections

 

No Participant may make an election under Section 83(b) of the Code with respect
to any Award under the Plan without the consent of the Company, which the
Company may grant or withhold in its sole discretion. If, with the consent of
the Company, a Participant makes an election under Section 83(b) of the Code,
the Participant shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

 

17.10                 Participants in Foreign Jurisdictions

 

The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Company may operate to
ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to meet the requirements of local laws that permit
the Plan to operate in a qualified or tax-efficient manner, to comply with
applicable foreign laws and to meet the objectives of the Plan.

 

17.11                 Company Policies

 

All Awards granted under the Plan shall be subject to any applicable clawback or
recoupment policies, share trading policies and other policies that may be
implemented by the Company from time to time, including such policies that may
be implemented after the date an Award is granted.

 

31

--------------------------------------------------------------------------------


 

SECTION 18   COMPLIANCE WITH RULE 16b-3, SECTION 162(m)

AND SECTION 409A

 

18.1                        Rule 16b-3 of the Exchange Act and Section 162(m) of
the Code

 

The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, the Plan shall comply in all respects with the rules of any exchange on
which the shares of Common Stock are traded and with Rule 16b-3.  In addition,
it is the Company’s intention that, as to Covered Employees, unless otherwise
indicated in an Award Agreement, stock options, Stock Appreciation Rights,
Performance Shares, Performance Units and Incentive Awards shall qualify as
performance-based compensation under Section 162(m).  If any Plan provision is
determined not to be in compliance with the foregoing intentions, that provision
shall be deemed modified as necessary to meet the requirements of any such
exchange, Rule 16b-3 and Section 162(m).

 

18.2                        Section 409A of the Code

 

The Plan is intended to be administered, operated and construed in compliance
with Section 409A of the Code and any guidance issued thereunder.

 

a)                                     The Plan Administrator may, to the extent
permitted by applicable law, including, but not limited to Section 409A of the
Code, permit Participants to defer Awards under the Plan.  Any such deferrals
shall be subject to such terms, conditions and procedures that the Plan
Administrator may establish from time to time in its sole discretion.

 

(b)                                 The terms and conditions governing any
Awards that the Plan Administrator determines will be subject to Section 409A of
the Code, including any rules for elective or mandatory deferral of the delivery
of cash or shares of Common Stock pursuant thereto, shall be set forth in the
applicable Award Agreement or, if applicable, under the terms of any separate
plan document, and shall comply in all respects with Section 409A of the Code.

 

(c)                                  Notwithstanding this or any other provision
of the Plan to the contrary, the Board of Directors and the Plan Administrator
may amend the Plan in any manner, or take any other action, that either of them
determines, in its sole discretion, is necessary, appropriate or advisable to
cause the Plan to comply with Section 409A of the Code and any guidance issued
thereunder, which amendment may be retroactive to the extent permitted by
Section 409A of the Code.  Any such action, once taken, shall be deemed to be
effective from the earliest date necessary to avoid a violation of Section 409A
of the Code and shall be final, binding and conclusive on all Participants and
other individuals having or claiming any right or interest under the Plan.

 

32

--------------------------------------------------------------------------------


 

SECTION 19   AMENDMENT, TERMINATION OR DISCONTINUANCE

OF THE PLAN

 

19.1                        Amendment of Plan

 

The Plan Administrator may from time to time make such amendments to the Plan as
it may deem proper and in the best interest of the Company, including, without
limitation, any amendment necessary to ensure that the Company may obtain any
regulatory approval referred to in Section 15; provided, however, that (i) to
the extent required by applicable law, regulation or stock exchange rule,
stockholder approval shall be required, and (ii) no change in any Award
previously granted under the Plan may be made without the consent of the
Participant if such change would materially impair the right of the Participant
under the Award to acquire or retain Common Stock or cash that the Participant
may have acquired as a result of the Plan.

 

19.2                        Termination or Suspension of Plan

 

The Board of Directors may at any time suspend the operation of or terminate the
Plan with respect to any shares of Common Stock or rights which are not at that
time subject to any Award outstanding under the Plan.

 

33

--------------------------------------------------------------------------------